Citation Nr: 0813806	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  03-23 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to special monthly compensation based on loss 
of use of a creative organ.

2. Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
degenerative joint disease of the lumbar spine.

3. Entitlement to service connection for bilateral pes 
planus, to include as secondary to service-connected 
degenerative joint disease of the lumbar spine.

4. Entitlement to service connection for osteoarthritis of 
the thoracic spine and fibromyalgia, to include as secondary 
to service-connected degenerative joint disease of the lumbar 
spine.

5. Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
and PTSD.

6.  Entitlement to service connection for bilateral hearing 
loss.

7. Entitlement to an increased disability rating for service-
connected post traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.

8. Entitlement to an increased disability rating for service-
connected degenerative joint disease of the lumbar spine, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Esq.


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1967 to April 1969.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The remote procedural history of this case was set 
out in the Board's March 24, 2006 decision and will not be 
repeated.

In its March 2004 decision the Board, inter alia, denied the 
veteran's claim of entitlement to special monthly 
compensation due to loss of use of a creative organ, as well 
as service connection for the five disabilities listed above.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (the Court).  
In June 2007, representatives of the veteran and the 
Secretary of Veterans Affairs filed with the Court a Joint 
Motion for Partial remand (the Joint Motion).  Pursuant to 
the Joint Motion, in an Order dated June 25, 2007 the Court 
vacated the Board's decision as to the first six issues 
listed above and remanded those issues for compliance with 
instructions contained in the Joint Motion.  

In March 2006, the Board remanded the veteran's claims of 
entitlement to increased ratings for a lumbar spine 
disability and PTSD so that a corrective notice could be sent 
under Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Such notice was provided to the veteran, with a copy to his 
attorney, by the RO by letter dated April 14, 2006.   

All issues are  REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.

Issues not on appeal

The Board's March 24, 2006 decision also granted an increased 
rating for service-connected diabetes mellitus and denied 
increased disability ratings for peripheral neuropathy of the 
left foot and right foot.  In the Joint Motion, it was noted 
that the veteran withdrew his appeal as to those issues.  The 
Court Order dismissed the appeal as to those three issues.  
Those matters have therefore been resolved.


REMAND

In substance, the Joint Motion, citing Mayfield v. Nicholson, 
444 F. 3d 1238, 1333 (2006) [acknowledged in the Joint Motion 
to have been decided after the Board's March 2006 decision], 
indicated that the Board impermissibly relied upon various 
postdecisional communications to be veteran to establish 
adequate notice under Veterans Claims Assistance Act of 2000 
(the VCAA), specifically 38 U.S.C. § 5103(a).

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may no longer be 
cured by the Board. The Board must remand the case to the 
agency of original jurisdiction because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.

Under these circumstances, the Board has no alternative but 
to remand for the issuance of a letter which contains all of 
the information required by 38 U.S.C. § 5103 and its 
implementing regulation, 38 C.F.R. § 3.159.

With respect to the two issues which were remanded by the 
Board in March 2006, as indicated above a Dingess letter was 
sent to the veteran in April 2006.  However, 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
determined that for an increased compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary of VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life. 

Accordingly, these two issues must also be remanded for 
appropriate VCAA notice. 

The case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following action:

1.  VBA must sent the veteran, with a 
copy to the veteran's attorney, a 
letter which fully provides notice 
under the VCAA including, with respect 
to the increased rating claims, 
appropriate notice under Vazquez-Flores 
v. Peake.

2.  After completing any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claims.  If the claims 
are denied, in whole or in part, VBA 
should provide the veteran and his 
attorney with a supplemental statement 
of the case and allow an appropriate 
period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in 
order.
		
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



